Opinion issued April 12, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00164-CV
                            ———————————
      IN RE LESLIE R. POGUE AND JEANETTE I. POGUE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Leslie R. Pogue and Jeanette I. Pogue, have filed a petition for writ

of mandamus challenging an oral ruling of the trial court vacating its prior granting

of summary judgment in favor of relators.* We deny the petition.




*
      The underlying case is Elizabeth A. Williamson v. Leslie R. Pogue, Jeannette I.
      Pogue, Crosby Assets, Inc. d/b/a Alliance Properties, Georgiana Jones a/k/a Gina
      Jones, cause number 2012-56353, pending in the 164th District Court of Harris
      County, Texas, the Honorable Alexandra Smoots-Hogan presiding.
                                 PER CURIAM

Panel consists of Justices Jennings, Massengale, and Huddle.




                                        2